Citation Nr: 1500179	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  07-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a higher initial rating for service connected bilateral hearing loss, rated as 40 percent disabling prior to February 20, 2013; and rated as 70 percent disabling effect to February 20, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.M.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from August 1943 to March 1946, including service in the European Theater during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  These matters were remanded in November 2012, July 2013, October 2013, and January 2104 for further development. 

The Board notes that it also remanded the issue of entitlement to service connection for a low back disability.  In March 2013, the RO issued a rating decision in which it granted service connection for a low back disability.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The Board issued a decision denying increased ratings for hearing loss in July 2013. In March 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.

In a November 2014 correspondence, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The Veteran was afforded an August 2012 hearing before the undersigned. A transcript of the hearing is associated with claims folder. 

In the Veteran's June 2013 Brief, he raised the issue of clear and mistakable error (CUE) in the assignment of a noncompensable rating for the residuals of a shell fragment wound (SFW) with the presence of retained foreign bodies.  He also appears to raise the issue of entitlement to service connection for a left knee disability, to include as secondary to his service connected low back disability and/or right knee disability.  Finally, in a November 2014 correspondence, he raised the issue of entitlement to special monthly compensation based on aid & attendance/housebound status.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's right knee disability began during service.  

2.  The Veteran's service-connected bilateral hearing loss disability was productive of level VI hearing acuity in the right ear and level VIII hearing acuity in the left ear at a July 2005 VA examination; and was productive of level VIII hearing acuity in the right ear and level VII hearing acuity in the left ear at a September 2011 VA examination.

3.  Effective February 20, 2013, the Veteran's service-connected bilateral hearing loss disability is productive of level IX hearing acuity in the right ear and level X hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).
  
2.  Prior to February 20, 2013, the criteria for entitlement to a rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss had not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  Effective February 20, 2013, the criteria for entitlement to a rating in excess of 70 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In February 2005 and June 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, the instant decision grants service connection for a right knee disability.  This award will be implemented by the RO in a later rating action, which the Veteran is free to appeal.  Thus, any absence of Dingess notice is harmless error.  Therefore, no further development is required regarding the duty to notify.

The Veteran's hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA audiologic examinations in July 2005, September 2011, February 2013, and July 2014.  These examinations, collectively, are fully adequate.  They include reviews of the claims file and audiologic examinations that fully address the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claims were remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

In May 2014, the Board remanded the claim for increased ratings for hearing loss because the February 2013 VA examiner stated only that he has reviewed "prior audiology reports" without specifying what reports were viewed.  The Board remanded the claim for a new VA audiologic examination.  The examination took place in July 2014, and the examiner stated that she reviewed the Veterans Health Administration medical records (VA treatment records).  The Board finds that the RO has fully complied with the May 2014 remand instructions.  

With regard to the claim of entitlement to service connection for a right knee disability, the Board notes that the RO has not substantially complied with the remand instructions.  However, the Board is awarding service connection for a right knee disability.  This constitutes a full grant of the claim.  Consequently, the failure to comply resulted in harmless error.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under certain circumstances, lay statements may be sufficient to show service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

At the Veteran's August 2012 Board hearing, he contended that he injured his low back and right knee while riding in a jeep in support of combat operations in World War II.  Following an October 2011 VA examination, the VA examiner rendered an opinion that weighed against the claim.  The basis for the opinion was the fact that there was no in-service documentation of such an injury.  

In its November 2012 remand, the Board noted that the Veteran's lay reports are credible evidence that a right knee injury occurred.  38 U.S.C.A. § 1154.  Moreover, at the August 2012 Board hearing, the Veteran's daughter credibly testified that she remembered him having difficulty with his knee when she was a child.  The Board found the October 2011 VA opinion to be inadequate, and it remanded the claim for another opinion.  The Board stated that "if the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered." 

The RO obtained a February 2013 VA opinion in which the examiner stated that "It is possible that given the Veteran's stated history, his chronic knee pain began as a result of the jeep accident during WWII.  However, to state whether the likelihood is at least 50% or greater, or less than 50% would amount to speculation on the part of the examiner."  

Since the February 2013 VA examiner did not have access to the claims file or explain why an opinion could not be rendered without resorting to speculation, the Board found the February 2013 opinion to be inadequate.  In July 2013, it remanded the claim for an addendum opinion.  

The RO obtained two medical opinions in July 2013.  The examiners opined that it was less likely than not that the Veteran's right knee disability was incurred in or caused by an in-service accident, and that it was less likely than not secondary to a service connected low back disability.  Both examiners based their opinions on the fact that there is no evidence of treatment for many years after service.  The Board found these opinions to be inadequate because both examiners based their opinions on the fact that there was no evidence of treatment for many years after service.  

The Board remanded the claim in October 2013.  It pointed out that continuity of treatment is not necessary for the granting of service connection.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements for listed chronic diseases is through a demonstration of continuity of symptomatology (not continuity of treatment).  Walker v. Shinseki, 701 F.3d 708 F.3d 1331 (Fed. Cir. 2013). 
  
The Board reiterated that the Veteran testified that although he did not seek treatment until the 1970s, he had problems with his knee ever since service (but the problems were no severe enough to cause him to seek treatment).   The Board also reiterated that the Veteran's daughter testified that she recalled that the Veteran had problems with his knee when she was very little (the early 1960s). 

Pursuant to the October 2013 Board remand, the RO obtained an addendum opinion in December 2013.  However, the examiner ignored the explicit findings of the Board, and dismissed the lay testimony as not credible. 

The Board remanded the claim again in January 2014.  Once again, the Board instructed the RO to obtain an addendum opinion that would address the lay statements of continuity of symptomatology since service.  

In May 2014, the RO obtained another VA opinion.  The examiner once again rendered an opinion that weighed against the claim.  She noted that after the Veteran was discharged from service in 1946, "there is no record or any evidence that the Veteran sought any treatment for his right knee until the 1987 when the Veteran was in a motor vehicle accident and injured his right knee...There is no evidence that he received treatment for his right knee in the 1970's but even if this occurred, it would be 30 years after discharge."  

Once again, the Board notes that the May 2014 examiner focused solely on when treatment occurred.  She failed to comment on the Veteran's testimony that he had knee problems/symptoms since service.  She also failed to comment on the testimony rendered by the Veteran's daughter.  

The May 2014 VA opinion is inadequate for the same reasons as the previous VA opinions.  Through four remands (November 2012, July 2013, October 2013, and January 2014), the Board has attempted to obtain a medical opinion that addresses the testimony of the Veteran and his daughter regarding right knee symptoms that have been continuous since service.  None of the examiners have done so.  The Board is not convinced that a fifth remand will produce any better response. Moreover, the Veteran is 90 years old and understandably eager for a determination.

The evidence consists of testimony from the Veteran that he sustained a right knee injury in support of combat operations.  His testimony is credible evidence that such an injury occurred.  The Veteran has also presented evidence (in the form of competent testimony) that he has had problems with the knee ever since service.  Likewise, the Veteran's daughter has rendered competent testimony that the Veteran had problems with his knee in the early 1960s (when she was a very young child). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

There is no dispute that the Veteran has a current right knee disability (osteoarthritis).  Moreover, the Veteran has satisfied the second and third elements through a demonstration of continuity of symptomatology (not continuity of treatment).  Walker v. Shinseki, 701 F.3d 708 F.3d 1331 (Fed. Cir. 2013). 

As noted above, all of the VA medical opinions are not fully adequate.  However, the February 2013 VA examiner opined that "It is possible that given the Veteran's stated history, that his chronic knee pain began as a result of the jeep accident during WWII."  

The Board finds that the testimony of the Veteran and his daughter, along with the equivocal VA opinion, place the evidence at least in equipoise.  Consequently, the Board finds that service connection is warranted.

The Board recognizes that the Veteran sustained a right knee injury in 1987 and that the severity of his knee injuries may be due largely to the post-service injury and age.  However, he has presented competent and credible testimony that he had problems with his knee prior to the motor vehicle accident.  The evidence is at least in equipoise regarding whether he had right symptoms since he was discharged from service. 

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in July 2005.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
65
95
100
LEFT
50
65
80
110

The pure tone average was 78 decibels in the right ear and 76 decibels in the left ear.  Speech recognition scores were 68 percent in the right ear and 36 percent in the left ear.  Such examination findings translate to level VI hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 40 percent rating.
  
The Veteran underwent another VA examination in September 2011.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
80
100
105
LEFT
60
65
95
105

The pure tone average was 85 decibels in the right ear and 81 percent in the left ear.  Speech recognition scores were 60 percent in the right ear; and 62 percent in the left ear.  Such examination findings translate to level VIII hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 40 percent rating.  Since the Veteran's hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings still translate to level VIII hearing in the right ear and level VI hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 40 percent rating.

The Veteran underwent another VA examination in February 2013.  Pure tone thresholds for the ears were as follows:





HERTZ


1000
2000
3000
4000
RIGHT
55
75
85
100
LEFT
55
80
90
105

The pure tone average was 79 decibels in the right ear and 83 percent in the left ear.  Speech recognition scores were 44 percent in the right ear; and 36 percent in the left ear.  Such examination findings translate to level IX hearing in the right ear and level X hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 70 percent rating.  Since the Veteran's hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VII hearing in the right ear and level VII hearing in the left ear.  Table VIa does not reflect a higher level of hearing loss.    

The Veteran underwent another VA examination in July 2014.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
80
100
100
LEFT
60
70
95
105+

The pure tone average was 83.75 (84) decibels in the right ear and 82.5 (83) percent in the left ear.  Speech recognition scores were 56 percent in the right ear; and 44 percent in the left ear.  Such examination findings translate to level VIII hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.  Since the Veteran's hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VIII hearing in the right ear and level VII hearing in the left ear.  Table VIa does not reflect a higher level of hearing loss.    

Analysis

The Veteran has been assigned a 40 percent rating prior to February 20, 2013.  This rating was based on the results of July 2005 and the September 2011 VA examinations.  Both examinations showed puretone averages and speech recognition scores which equated to a 40 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were shown on the September 2011 VA examination; but applying the findings to Table VIa did not yield higher levels of hearing loss.  Based on these audiological test results, a rating in excess of 40 percent is not warranted.  

Effective February 20, 2013 the Veteran has been assigned a 70 percent rating.  This rating was based on the results of February 2013 VA and July 2014 VA examination.  The February 2013 yielded findings more favorable to the Veteran's claim.  It showed puretone averages and speech recognition scores which translated to level IX hearing in the right ear and level X hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 70 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were shown; but applying the findings to Table VIa did not yield higher levels of hearing loss.  Based on these audiological test results, a rating in excess of 70 percent is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 40 percent prior to February 20, 2013, and in excess of 70 percent effective February 20, 2013.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The Veteran has objected to the fact that the 70 percent rating is effective February 20, 2013 (the date of the VA examination).  He argued that the VA examination was not the first indication of an increased level of disability.  Rather, it was confirmation of his continuous complaints to that effect.  The Board recognizes that the Veteran has argued for an increased rating as early as his October 2005 notice of disagreement.  However, an increased level of disability was not factually ascertainable at that time.  To the contrary, audiologic examinations as late as September 2011 reflected hearing loss disability that equates to a 40 percent rating.  Outpatient treatment records subsequent to the September 2011 VA examination reflect continued treatment for hearing loss, including modifications and adjustments to the Veteran's hearing aids.  They do not include evidence that the Veteran's disability warranted a 70 percent rating.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

In this case, the Veteran's claim for an increased rating dates back as early as his October 2005 notice of disagreement; however, an increase in the level of disability was not factually ascertainable until February 20, 2013.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to service connection for a right knee disability is granted.  

Increased ratings for bilateral hearing loss are no warranted.  To this extent, the appeal is denied.  


REMAND

The Board finds that a VA examination is warranted to determine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA examination to determining whether the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


